                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                               Plaintiff,           )
vs.                                                 )       No. 17-00064-01-CR-W-DGK
                                                    )
ROBERT LORENZO HESTER, JR.,                         )
                                                    )
                               Defendant.           )


                             SENTENCING MEMORANDUM

          COMES NOW defendant, Robert Lorenzo Hester, Jr., by counsel, Troy Stabenow,

and submits this Sentencing Memorandum in support of a sentence of 15 years’

confinement.

                               SUGGESTIONS IN SUPPORT

I.        Robert Hester’s Background

          Robert Hester was born to an interracial, unmarried couple of drug users. 1

Robert’s father physically and mentally abused both Robert and his mother. 2 His mother

suffered from bipolar disorder. 3 While Robert was still a child, his father left, then both

of Robert’s parents were separately sent to prison, leaving Robert without either parent,

in the care of relatives. 4 Due to his mixed race and his parents’ crimes, Robert Hester


1
    PSIR at Paragraph 57.
2
    Id. at 57, 58.
3
    Id.
4
    Id.




            Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 1 of 21
was relentlessly mocked and ostracized by peers of both races.

          Robert struggled to deal with the instability in his life. Robert did not have adults

modeling appropriate coping mechanisms; instead the adults around him used violence,

drugs, and alcohol to handle their emotions. 5 Robert was largely left to struggle with the

PTSD related issues of his abusive childhood on his own. The anxiety he felt about

being harmed and then abandoned manifested as anger-related outbursts in school. 6

Following the lead of his parents’ and his family members, Robert tried to handle his

ongoing anxiety and anger with controlled substances. He regularly used alcohol by age

12, regularly used marijuana by age 13, and began abusing painkillers and harder drugs

by age 15. 7

          Throughout all of his struggles, Robert Hester desperately wanted to feel accepted

and to do something that would make someone proud of him. He struggled in school,

but he earned his diploma. 8 He then married a young woman and tried to identify a way

he could earn everyone’s respect. He fulfilled a dream by enlisting in the Army to

become a medic. 9 As this Court will hear at sentencing, Robert Hester felt like he was

finally going to be accepted by society. He thought he had finally found a brotherhood

with whom he would feel welcomed, and with whom he could make a difference in

service of his family.


5
    PSIR at Paragraphs 65-68.
6
    Id.
7
    Id at 69 through 74.
8
    Id. at 76.
9
    Id. at 74, 75.




            Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 2 of 21
         Shortly into his training, Robert Hester’s hopes ran into reality. He found himself

regularly subjected to mockery and ridicule by his fellow trainees for both his lack of

intellect and his mixed-race heritage. He struggled to handle the criticism, but despite

his best efforts, he was simply not able to learn at the pace required by the trainers. He

felt increasingly despondent and resorted to alcohol use. 10 Although he was then given

some alcohol counseling, the larger underlying issues were not treated. Ultimately

Robert Hester got into a scuffle with a fellow trainee after he was mocked before his

peers. Given his lack of aptitude, and his alcohol use, he was discharged from the Army

with a General under Honorable Circumstances discharge. Robert never even completed

training or received a unit assignment. 11

         Robert Hester returned to Columbia a disheartened young man. He fell into more

regular drug and alcohol use. He had no marketable skills. As this Court will hear at

sentencing, Mr. Hester now sees that he was simply not mature enough, or sober enough,

to accept responsibility for his failure. At the time however, he lacked the sobriety or

self-awareness necessary to assess his behavior. He instead felt emotionally betrayed by

the Army and struggled to handle the humiliation he received in his home community for

“flunking out” of the military.

         The only positive support Robert received was from his wife, his mother, and from




10
  Id. at 75.
11
  Id. at 75. While this level of discharge entitles the Soldier to limited benefits, it is the military equivalent of
being released during a probationary term of employment.




           Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 3 of 21
several young men who suggested that Islam was a religion that valued men like him.

Robert began to listen to discussions about Islam and “reverted” to the religion.

       Just as when he joined the military, Robert Hester desperately wanted to fit in and

do the “right” thing. He felt like he had to earn/prove his worth to those around him.

He felt that others would question his identity and loyalty to his new faith. In an effort

to fit in, he searched online to learn how to be a good, new Muslim.

       Robert Hester quickly ran into targeted propaganda that was aimed directly at

young, disaffected men like himself. Robert and his young wife had started his own

family. Along with teachings about how to be a Muslim, the videos he found online

pushed a consistent narrative that Muslims and Africa-Americans were being victimized

by the United States government. Robert was susceptible to the message of those

videos. As a new father himself, he was heartbroken and infuriated when he watched

carefully edited footage of western forces engaging in violence that resulted in the deaths

of women and children in Iraq, Afghanistan, and elsewhere. In the videos, he was

consistently told that the American military had been corrupted and that the United States

government had adopted a policy of actively trying to hurt young Muslim families.

       Robert expressed his anger about the violence he saw online, and began to parrot

some of what he saw. For his efforts, Robert received praise and was told by other

social media users that he was becoming a good son of God. As he received more

praise, Robert re-posted others’ stories, feeling a growing sense of acceptance. He even

began to adopt a false cultural identity to match the people he online. For instance, to




        Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 4 of 21
demonstrate that he was trying to be a good believer, he posted a picture of himself

wearing a keffiyeh (an Arab head-scarf).

       It was Robert’s social media posts that led the FBI to initially watch Robert Hester

and evaluate his behavior. On the first day that the FBI watched him, Robert got into an

angry argument outside Hy-Vee. That incident, for which he was eventually charged, was

the cause of his only criminal history point, but it had the bigger effect of triggering the

FBI to try and link Robert up with an in-person agent. A FBI contact messaged Robert

Hester directly. As the government has detailed, Robert Hester and this contact

exchanged many comments agreeing that someone should punish the United States

government for what it was apparently doing to Muslim women and children, and

discussing how that might happen. The contact then offered to arrange for Robert Hester

to meet “a brother” who would steer him in faith and help him doing something about the

mistreatment of Muslims. Robert Accepted.

       The agent was initially everything Robert expected, feared, and also hoped for.

Just like had happened throughout his life, the “brother” who met Robert almost

immediately suggested that because of his mixed-race, Robert might be someone he

couldn’t respect or trust. The agent questioned Robert’s faith, his character, and his

lifestyle. The agent offered hope however. The agent offered to mentor Robert and

walked him through different ways and actions that he could become a better Muslim and

become more “right” with God. The agent also gave Robert money to buy presents for

his kids.




            Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 5 of 21
       Initially, Robert questioned some of what he was told. For instance, Robert

explained that he was confused about what he was being told online. While he agreed

that he wanted to “to do something for all the kids” to make sure that society would “be

able to respect it as Muslim, as people, as human beings,” he was initially reluctant to

undertake any direct actions.    For instance, when asked if he was willing to directly

participate in an attack that might result in his death, Robert exhibited clear hesitation and

stated “I can’t say yes like I’m ready to die because I don’t know where I sit with Allah

right now.”

       The agent played the role of tough mentor very well, because the agent was

everything Robert wanted to be. The agent claimed to be knowledgeable about Islam, he

drove a nice vehicle, he appeared to be self-confident and respected, he offered Robert

the possibility of respect and brotherhood, and he even had money to give Robert so that

he could play the hero to his kids. Robert described the agent as “very smart,” and

welcomed his guidance on how to be a good man, a good father, and a good Muslim.

       It was during one of these first meetings that the agent pulled out a knife, exhibited

the open blade, and told Robert Hester that the agent and those he worked with were

serious and now knew where Robert’s family lived. The agent purportedly had the

motive of intending to protect society while also allowing Robert more time to back-out

of any real support for terrorism. That may be true, but unlike other cases of this type

counsel has found, this is the only one in which a federal agent threatened the family of

the defendant, and this occurred before Robert committed to any act of support.




        Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 6 of 21
       This episode hangs over the entirety of their relationship thereafter. The videos

indisputably show that Robert Hester became more and more deferential to the agent,

agreeing with whatever the agent said, trying to display open support for anything

suggested to him, and framing his interactions to please the agent. Robert also made-up

provably false events to explain his past behavior, lied about his drug and alcohol use to

avoid angering the agent or appearing to be an imperfect believer, etc. Robert agreed

with anything the agent said, even when a statement directly contradicted something

Robert had stated himself just moments earlier. The government fairly points out that

Robert also appeared, over time, to be happy to help the agent, eager to do what he was

asked, etc. However, it is impossible to parse out from the evidence what actions are

attributable to Robert’s sincere desire to act against those he thought were hurting

Muslim children, what was related to his desire to please the agent, and what he felt

obligated to do and say to keep his children safe.

       What we know is that Robert did what he was told, displayed enthusiasm for

anything the agent said, and did not go to the government for help. Conversely, we

know that upon his seizure by agents, Robert tried to warn the FBI that the man he was

with was a terrorist and that they needed to arrest him. During his ensuing interview,

Robert also confessed.

       Robert Hester has now been in custody for three years. As this Court will hear

from Mr. Hester at sentencing, this is the first time since he was 12 that he has

experienced prolonged sobriety. During these years in custody, Robert has been treated




        Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 7 of 21
by a psychiatrist and has been provided proscribed medications to help him deal with his

anxiety and PTSD-related stress for the first time. For the first time ever, Robert feels

like he is not bouncing between fear, uncertainty, and anger. He has been surrounded

by, and witnessed, numerous assaults, stabbings, and acts of violence in the Leavenworth

detention facility. He has also been targeted for special, negative attention because of

the nature of these charges. But unlike in the past, Robert has kept his temper. He has

not acted out. Robert has kept out of trouble and been a model detainee.

       The reason for this change is simple. Robert has used his newfound sobriety and

stabilized mood to focus on study, introspection, and learning. As this Court will hear, no

one would wish to be in custody, but he wakes up each day aware of what could

potentially have happened. He is continually relieved and glad that he is in custody,

because of the simple fact that it means what he had gotten himself into was not real.

Robert no longer accepts the propaganda he found online. He blames only himself for

where he is and he is a truly contrite man. He is now focused on his weekly

opportunities to speak to his kids. He hopes to learn a job skill in prison so that when he

is eventually released he can offer them financial help as they move into adulthood. He

also regularly expresses the hope that while in prison he will be afforded the opportunity

through a prison counselor to write or record messages for other disaffected young men,

offering his own life experiences as a learning lesson.

II.    Context

       Robert Hester’s behavior did not occur in a vacuum. Counsel has identified




        Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 8 of 21
similar offenses from around the country for use as comparison points. These cases help

us evaluate the offense conduct in this case relative to other cases, and help us to consider

the potential for rehabilitation.

        A. United States v. Jameson 12

        During October of 2017, the FBI was also watching an online personality in

California. Jameson was posting nearly identical content to that posted in this case.

Jameson then identified himself as a discharged Marine to a government agent. After

explaining that he had qualified as a sharpshooter, Jameson stated, “I have been trained in

combat and things of war.” In response to questions about what he would be willing to do

to help terrorist groups, Jameson wrote back, “Tell them anything. I can suit up and take

myself to our brothers. Or whatever they need done here.”

        Like in this case, the next step was for Mr. Jameson to be introduced to a visiting

“brother.” Unlike Robert Hester, Mr. Jameson exhibited no reluctance to conduct any

and all types of attacks. From his first meeting on, Jameson suggested that he would “do

anything for ‘the cause.’” He expressed immediate delight at the prospect of helping

ISIS, indicated he had proactively studied how to make bombs, explained he knew how

to drive a truck, said he was willing to travel to Syria, and relayed that he had already

prepared to execute an attack on Pier 39 in San Francisco. He explained that he would

first use a bomb to funnel damage into tourist crowds, then follow-up with targeted


12
  Case. No. 18-00001-LJO, Eastern District of California, 2018. The facts are found in the plea agreement,
available online at D.E. 22.




          Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 9 of 21
gunfire to expand the casualties and panic.

           Jameson was not slowly brought around to buying hardware supplies. Instead,

Jameson was the one who suggested the agent help him carry-out an attack, indicating

that he just needed logistical support for his proposed operation. Jameson even drafted a

speech for the martyrdom video he intended to publish in conjunction with his attack.

As the time for the attack neared, Jameson sent the undercover agent photographs and

maps and designated a specific date for his planned attack. Like in this case, agents

decided to set a planned meeting at a storage shed for the moment of arrest. However, at

the last minute, an agent mistakenly tipped Jameson to the fact that the “brother” was a

government agent, prompting Jameson to no-show and refuse to return calls. On

December 20, 2017, agents executed a search warrant. They arrested Jameson, and

found his planned attack speech, his prepared will, and numerous firearms.                        Even after

arrest, Jameson continued to stand-by his support for ISIS, call for attacks against the

United States, and indicate he hoped someone would carry out an attack for him.

           Mr. Jameson was sentenced to 15 years in prison and lifetime supervised release.

           B. United States v. Jalloh 13

           Mohammed Jalloh, a former National Guard Soldier, travelled to Africa and

repeatedly attempted to join ISIL over a period of six months. He travelled with ISIL

members, met with their agents, provided them money to move recruits from country to



13
     Case. No. 16-cr-00163-LO-1, Eastern District of Virginia. See Government sentencing memo at D.E. 48




           Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 10 of 21
country, and then proposed to return to the United States and plan an attack using his

status as a Guardsmen. Jalloh met with undercover US agents and asked if he could help

identify the targets for an attack. Once that was complete, Jalloh sent money to people he

believed to be ISIL members to use to support the attack. Jalloh then travelled across

several states attempting to buy assault rifles. After acquiring and test-firing an assault

rifle (then rendered inoperable without his knowledge), Jalloh was stopped and arrested

before he could carry-out his plan.

        Jalloh was sentenced in 2017 to 11 years’ (132 months) confinement and five

years of supervised release.

        C. United States v. Ferdaus 14

        According to the Department of Justice press release from 2017:

        Ferdaus began designing and constructing detonation components for
        improvised explosive devices (IED) using mobile phones. Ferdaus supplied
        12 mobile phones, which he modified to act as an electrical switch for an
        IED, to FBI undercover employees (UCEs), whom he believed were
        members of al Qaeda, with the intention that they be used to kill U.S.
        soldiers overseas. In June 2011, Ferdaus delivered his first mobile phone
        detonation device to the UCEs. At a subsequent meeting, the UCEs falsely
        told Ferdaus that his first phone detonation device had succeeded in killing
        three U.S. soldiers and injuring others in Iraq. Ferdaus responded, “That
        was exactly what I wanted” and that he felt “incredible....We’re changing
        the world.” He also suggested that he could make “20 to 30 [detonation
        components] per week” to send to his “brothers overseas.”
        He told the UCEs that he was “100 percent” at “peace” with the fact that his
        devices “are killing American soldiers” and was “so happy to hear that and
        so thankful.” After each subsequent delivery to the UCEs, Ferdaus asked
        how each detonation device had worked and how many Americans had

14
   Available online at https://archives.fbi.gov/archives/boston/press-releases/2012/man-sentenced-in-boston-for-
plotting-attack-on-pentagon-and-u.s.-capitol-and-attempting-to-provide-detonation-devices-to-terrorists




         Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 11 of 21
reportedly been killed. Ferdaus also made a 20-minute training video,
which was recorded by the UCEs, giving instructions on how to make cell
phone detonators. Ferdaus believed that the video would be used for
training members of al Qaeda.
Ferdaus also planned to obtain a remote-controlled aircraft similar to a
small drone aircraft, fill it with grenades, and fly the plane into the
Pentagon using a built-in GPS system. Ferdaus told the UCEs that he
conducted Internet research on remote-controlled aircraft and found a
website that sells such airplanes, which can fly 100 mph.
According to the prosecutor, in May and June 2011, Ferdaus provided two
very detailed attack plans to the UCEs. The defendant’s first attack plan,
among other things, contained photographs of the Pentagon and U.S.
Capitol with superimposed arrows, showing where he intended to strike.
The defendant stated that his plan “ought to terrorize...it ought to result in
the downfall of this entire disgusting place. That is my goal.”
In May 2011, Ferdaus traveled to Washington, D.C., where he conducted
surveillance, and photographed the Pentagon and Capitol Building. He also
identified and photographed sites at the East Potomac Park, in
Washington, D.C., from which he planned to launch his airplanes filled
with explosives.
In June 2011, Ferdaus informed the UCEs that he had decided to expand
his attack plan to include a ground assault on the Pentagon and requested
that the UCEs supply him with explosives, grenades, fully automatic
weapons, and a silencer. Ferdaus then rented space at a storage facility
under a false name, where he planned to store and prepare the components
for his attack plan. In July 2011, Ferdaus placed an order with a Florida
distributor for a remote controlled aircraft under a false identity. He told
the UCEs that he wanted them to get him 24 pounds of plastic explosives to
maximize the attack. He explained that 15 of the 24 pounds of explosives
were for the planes—five pounds per plane. Ferdaus later increased his
request to 25 pounds of explosives.
In September 2011, Ferdaus instructed the UCEs to deliver C-4 explosives,
three grenades, and six fully automatic AK-47 assault rifles to him, which
he later received at the storage facility he rented. Ferdaus inspected the
explosives and firearms and placed some of the C-4 explosives inside the
remote-controlled aircraft he had previously ordered.




Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 12 of 21
        Shortly after receiving the explosives and weapons in the storage facility,
        Ferdaus was arrested. The public was never in danger from the explosive
        devices, which were closely monitored by the UCEs. Ferdaus was under
        surveillance as his alleged plot developed and the UCEs were in frequent
        contact with him.
        During their communications with him, the UCEs told Ferdaus more than
        25 times that he did not have to go through with his plan to attack the
        Pentagon and Capitol, that there was no shame in backing out, and that he
        could turn back at any time. In response to these inquiries, Ferdaus
        repeatedly reaffirmed his commitment to his attack plans and his hope to
        cause mass destruction and psychological harm to the United States.
        Mr. Ferdaus was sentenced to 17 years in prison and 10 years of supervised

release.

        D. United States v. Qamar

        In 2017, Haris Qamar was sentenced to 102 months in prison and 20 years of

supervised release for provided material support to ISIL. According to the DOJ press

release: 15

        Qamar and an FBI Confidential Witness (CW) discussed ISIL’s need for
        photographs of possible targets in and around Washington, D.C., for use in a video
        that ISIL purportedly was making to encourage lone-wolf attacks in the
        Washington, D.C., area. Qamar offered the CW ideas of what to photograph,
        including the Pentagon and numerous landmarks in Arlington, Virginia, and
        Washington, D.C., which could be targeted for terrorist attacks. On June 3, 2016, a
        conversation was audio and video recorded when the CW picked up Qamar in a
        vehicle and drove to area landmarks on the list Qamar previously developed.
        Qamar said “bye bye DC, stupid ass kufar, kill’em all.” Qamar and the CW met
        again on June 10, 2016, and drove to a location in Arlington to take additional
        photographs for the purported ISIL video.

        According to the statement of facts, during numerous conversations with the CW,
        Qamar expressed his interest and excitement in the extreme violence associated

15
  Available online at https://www.justice.gov/opa/pr/virginia-man-sentenced-102-months-prison-attempting-
provide-material-support-isil




           Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 13 of 21
          with ISIL. Qamar said he loved the bodies, blood, and beheadings. He recalled
          watching a video of a Kurdish individual being slaughtered and he liked the
          cracking sound made when the individual’s spinal cord was torn. On several
          occasions, Qamar said he could slaughter someone and described how he would
          do it. Qamar also stated he admired lone-wolf attackers because they love Islam so
          much that they are willing to die as martyrs for Islam. In the same conversation,
          Qamar and the CW also discussed suicide bombings. The CW said the CW did not
          believe in suicide bombings, but Qamar responded, “I believe in it 100 percent.”

          According to the statement of facts, on Sept. 11, 2015, terrorists connected with
          ISIL posted a “kill list” to the internet containing the names and addresses of U.S.
          military members. A few days later, Qamar told CW that the residences of several
          service members who appeared on the “kill list” were near Qamar’s home, and
          Qamar observed undercover police cars near those residences. On Sept. 16, 2015,
          Qamar tweeted his prayer that Allah “give strength to the mujahideen to slaughter
          every single US military officer.”

          Moreover, according to the statement of facts, on Sept. 25, 2015, Qamar told the
          CW that he tried to join ISIL in 2014, and purchased a plane ticket from Newark,
          New Jersey, to Istanbul, Turkey. Qamar, however, did not show up for the flight
          because his parents prevented him from doing so; Qamar’s parents took his
          passport. Qamar said his parents threatened to notify law enforcement and said he
          fought with his father and called his father a traitor to Islam. On Nov. 18, 2015,
          the CW asked Qamar if his father gave him back his passport, would Qamar travel
          overseas and join ISIL. In response, Qamar said if that happened, “I’m done, I
          leave.”

          E. United States v. Loewen 16

          Terry Loewen was sentenced to 20 years in prison and lifetime supervised release,

despite being over 60 years old, after he attempted to bomb the Wichita Mid-Continent

Airport. According to the agreed facts of the case, Mr. Loewen talked to undercover

agents and then:

          The defendant responded that he was inspired by the teachings of Osama bin
          Laden and Anwar al Awlaki and stated that he had downloaded "tens of thousands

16
     Case No. 13-10200-MLB, District of Kansas, 2013; Docket Entry 108




           Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 14 of 21
of pages" of material concerning jihad, martyrdom operations and implementation
of Sharia law, that he read Inspire magazine, and that he'd become ''radicalized.''
The defendant offered FBI Employee 1 a tour of the Wichita airport, where he
worked, and said that he was willing to commit violence against a civilian target.
The defendant told FBI Employee 1 that he did not envision himself living
through any of the plans he had in mind.

In September 2013, the defendant sent photos to FBI Employee 1 of what
appeared to be tighter jet trainers on the tarmac outside his hanger. The defendant
told FBI Employee 1 that it would have been possible for him to have "walked
over there, shot both pilots ... , slapped some C4 on both fuel trucks and set them
off before anyone even called TSA." The defendant also indicated to FBI
Employee 1 that he was waiting for what he called ''the green light" from Allah to
perform this sort of operation.

On October 3, 2013, the defendant reiterated to FBI Employee 1 that he was
interested in a "martyrdom operation," meaning an operation in which the
defendant martyred himself to advance the purposes of AI Qaeda in the Arabian
Peninsula (AQAP). The defendant ultimately told FBI Employee 1: "I stated last
week that I would decide by today if I'm in or out - count me in for the duration."

By now the FBI had decided to introduce an undercover employee to the
defendant to determine how far the defendant was willing to take his stated desires
to commit violent jihad. On October 25, 2013, the defendant met in person with
FBI Employee 2, whom he believed was a "brother" associated with AQAP.
During the meeting the defendant stated his desire to help FBI Employee 2 with a
mission to blow up a plane with numerous people on board. The defendant had
scouted the airport at this point, and he informed FBI Employee 2 when would be
the best time for an attack and how many planes would be on the ground in the
area. Just a week later, the defendant met again with FBI Employee 2, and he
volunteered to martyr himself in any proposed operation. The defendant also
expressed his desire to kill as many people as possible, and he placed an "X" on a
map of the airport terminal that he provided to FBI Employee 2 showing where to
park a vehicle full of explosives to accomplish that goal.

The defendant continued to meet with FBI Employee 2 and, in mid December
2013, the defendant assisted FBI Employee 2 in the final assembly of a vehicle-
borne improvised explosive device (VBIED). Both agreed that Friday, December
13, 2013, would be the best day to execute their plan, and Loewen stated that he
was happy that this was going to happen soon. In the early hours of December 13,
2013, FBI Employee 2 picked up Loewen at a Wichita hotel. The two drove to the




Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 15 of 21
       location where the bomb was being stored, and Loewen finished wiring the device,
       believing it would be rendered operational. Loewen and FBI Employee 2 departed
       their location and began their route to Wichita Mid-Continent Airport. Next, FBI
       Employee 2 and Loewen arrived at the gate where Loewen had previously tested
       his badge to ensure entry was possible. Loewen climbed from the vehicle and
       attempted to use his badge twice on the card reader access panel in order to gain
       entry to the tarmac. Loewen was taken into custody after his two attempts at
       opening the gate. The defendant left a letter dated December 11, 2013 for a family
       member describing his intent to conduct a martyrdom operation and describing
       himself as a terrorist. In addition, after the defendant was arrested, agents
       conducted a forensic examination of the defendant's home computer. The
       examination revealed that the defendant had been researching violent jihad for
       many years prior to being investigated- and then contacted - by the FBI.

III.   The Guidelines

       The Guidelines require this Court to treat Mr. Hester as a Criminal History

Category VI offender. The Sentencing Commission has offered no empirical basis for

this requirement. The government cites case law for the proposition that “[E]ven

terrorists with no prior criminal behavior are unique among criminals in the likelihood of

recidivism, the difficulty of recidivism, and the need for incapacitation.” (D.E. 53 at page

8). However, that quote came from a 2nd Circuit case that occurred shortly after 9/11.

While the court suggested that possibility, the proposition was neither questioned nor

argued because the 2nd Circuit specifically identified that while a hypothetical defendant

might object to the Guideline requirement, the defendant in their case “has an extensive

history of crime” and had “conceded that he was a long-time criminal, a ‘semi-retired con

man…a two-bit thief.’”

       While counsel can find no evidence to support the underpinning of the

government’s claim, there is abundant research and legal study suggesting that




       Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 16 of 21
defendants who provide material support to terrorist organizations present widely

different attitudes towards correction and rehabilitation.

        As a first example, the Counter-Extremism Project published a 62 page, multi-

national study in August of 2018 that examined professional correctional efforts to

rehabilitate terrorism inmates. 17 After studying hundreds of cases in the United States,

the United Kingdom, Canada, Australia, France, and Denmark, the authors of the meta-

study found that of the inmates they investigated, some “remain bitter and dangerous,

while others attempt a new path.” 18          The researchers noted in particular the great value

of “repentant and voluntarily disengaged terrorists to help counter violent extremism by

reducing the allure of involvement to would-be recruits and deconstructing the myths that

feed recruitment narratives.” 19 In fact, when the paper was presented at the Heritage

Foundation in December of 2018, one of the invited speakers, sponsored by the United

States government, was speaking from experience. 20 Beginning at 4:05 in the video, we

hear from Jesse Morton (formerly known as Younes Abdullah Mohammed). Mr Morton

was abused as a child and struggled with drug use, PTSD and bipolar disorder. As a teen,

he felt ostracized by society. He was introduced to Malcom-X style Islam. He became a

revert and began to seek out jihadi propaganda. He eventually co-founded “Revolution



17
   Available online at
https://www.counterextremism.com/sites/default/files/CEP%20Report_When%20Terrorists%20Come%20Home_12
0618.pdf
18
   Id. at page 2.
19
   When Terrorists Come Home at page 35, citing a 2012 Georgetown study.
20
   https://www.heritage.org/terrorism/event/when-terrorists-come-home-rehabilitation-americas-convicted-islam




         Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 17 of 21
Muslim.” Within the first several years after 9/11, he had become one of the most

influential Jihadi propagandists in the world. He eventually threatened to kill the

creators South Park and fled the United States. He was eventually caught in Morocco,

was extradited to the United States, and was sentenced to 11.5 years in prison. 21 Mr.

Morton engaged in self-study and began to reflect on what he had consumed. He

learned that the type of Islam he had been exposed to had actually been a politicized and

radicalized form of Islam targeted at men such as himself. He began to realize that the

message of hate he had accepted was inconsistent with the word of the Koran. He

started to work with the FBI to target jihadists and fight terrorist propaganda. He was

ultimately released in 2015 and continued to work as a government informant until he

was outed by reporters.

          The Yale Law Journal also examined this issue in a 57-page special feature. The

Journal found that while some defendants are truly radicalized and fervent actors, others

are “young, disaffected American Muslims with little to no criminal history, whose anger

over the killings of Muslims throughout the Middle East and the discrimination against

Muslims in the United States has made them susceptible to the views of terrorist groups

like ISIS.” 22 The law journal noted that these particular defendants frequently include

those “who ha[ve] shown no signs of mastering basic life functions, let alone carrying out

a serious terror attack, and ha[ve] no known involvement with actual terrorist groups”


21
     https://www.adl.org/blog/younes-abdullah-muhammad-pleads-guilty-to-threatening-south-park-creators
22
     See https://www.yalelawjournal.org/pdf/h.1520.Ahmed.1576_rfyg9e76.pdf




           Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 18 of 21
other than their contact with undercover agents. 23

        While the justification for the treatment of these defendants as Criminal History

Category VI offenders was a belief that anyone providing material support was an

ideologue of such deep, fervent conviction that they “cannot be reasoned with,” 24 MI5 of

Britain found otherwise. After studying homegrown supports in detail, MI5 identified a

separate sub-group of material supporters that parroted jihadi propaganda and acted to

help jihadi movements, but whose ideas were much less entrenched. MI5 reported that

these young men were identifiable because, “[f]ar from being religious zealots, a large

number of those involved in terrorism do not practise their faith regularly. Many lack

religious literacy and could actually be regarded as religious novices.” 25 The United

States government has also realized that not all of these young men are alike. In fact,

there is an increasing awareness that such men, once separated from propaganda and

given the opportunity to reflect, can and do change their thinking. Furthermore, such

men can then become a valuable tool in speaking to other disaffected youth. Such

personal accounts can serve as a tool in the counter-terrorism effort because personal

account videos can be posted on the very social media websites such as Youtube that

were used to initially radicalize the speakers. 26




23
   Id. at 1542.
24
   Id at
25
   Id at 1549.
26
   See e.g. 2015 Homeland Security Committee’s “Combating Terrorist and Foreign Fighter Travel Report”
available online at https://perma.cc/656H-TWT7 at page 37.




         Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 19 of 21
IV.    Conclusion

       Mr. Hester’s conduct in this case was significant and severe. This Court has

before it the option of a lifetime of supervision. This Court also has before it facts that

suggest Robert Hester was not a trained and proactive would-be martyr, but was instead

something less. Mr. Hester’s crime will require him to serve out his time in a USP,

where the conditions are the hardest and most dangerous, especially for someone with his

background and charges. The Court will hear from Robert Hester and a family

representative at sentencing. This Court will see that Mr. Hester is legitimately

remorseful for his conduct, has addressed many of the issues that led him to committing

this offense, is committed to keep working on his issues, and is committed to serving our

community the best he can going forward.

       For all these reasons, counsel will respectfully ask this Court to impose a sentence

of 15 years’ confinement.


                                           /s/ Troy K. Stabenow
                                           TROY K. STABENOW, # 57067
                                           Assistant Federal Public Defender
                                           80 Lafayette Street, Suite 1100
                                           Jefferson City, Missouri 65101
                                           (573) 636-8747
                                           Attorney for Defendant

February 18, 2020




        Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 20 of 21
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 18th day of February, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, which sent e-

mail notification of such filing to all CM/ECF participants in this case, and a copy was

mailed, via the United States Postal Service, to all non-CM/ECF participants.


                                           /s/ Troy K. Stabenow
                                           TROY K. STABENOW




       Case 4:17-cr-00064-DGK Document 54 Filed 02/18/20 Page 21 of 21
